DETAILED ACTION
This Notice of Allowance is in response to applicants’ request for continued examination (RCE) filed on 01/15/2021.  Claims 20-24 and 35-37 have been amended.  Claims 20-26 and 28-37 are pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 01/15/2021 has been entered.
Allowable Subject Matter
Claims 20-26 and 28-37 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:

Amended independent Claims 20 and 35-37 are allowed for the reasons argued by applicants on pages 7-8 of the remarks filed on 01/15/2021 which are persuasive.  In view of the amendment to the claims, the Examiner hereby withdraws the claim objection to Claims 20-22 and the 35 U.S.C. 112(b) rejection of Claim 24.  Claims 21-26 and 28-34 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although the prior art Cattrone et al. (US 20070204164 A1) teaches a method for authenticating a document, comprising: (a) processing a first area of a source document according to a first authentication level to generate first authentication data; (b) processing a second area of the source document according to a second authentication level to generate second authentication data, the second authentication level being different from the first authentication level; (c) generating barcode data representing at least the first and second authentication data; and (d) carrying out at least one of: embedding the barcode data in the source document to generate a processed document, and printing the barcode data on a recording medium,
None of the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ amended independent claims [emphasis added]:
[Claim 20] “to encode the message in an anti-copy mark, said data processor is further configured to encode into a matrix code said characteristic elements, data representative of the position of said characteristic elements and said anti-copy mark; and a printer for printing the matrix code on or in said document”;
[Claim 35] “encoding the message into an anti-copy mark encoding into a matrix code said anti-copy mark together with said characteristic elements of the image and data representative of the position of said characteristic elements on the document, into a matrix code; and printing the matrix code on or in said document”;
[Claim 36] “decoding the matrix code in order to decode: an anti-copy mark including message containing information regarding the document characteristic elements of an image of an authentic document; and positions of said characteristic elements in said authentic document… verifying a content and position match between: the extracted characteristic elements and the characteristic elements of the decoded authentic document”;
[Claim 37] “decoding the matrix code in order to decode: an anti-copy mark including message containing information regarding the document characteristic elements of an image of an authentic document; and positions of said characteristic elements in said authentic document… verifying a content and position match between: the extracted characteristic elements and the characteristic elements of the decoded authentic document”.
The closest prior art made of record and cited consisted of the following references.
Kaish et al. (US 5974150 A) disclosed an authentication system comprising a medium having a plurality of elements, the elements being distinctive, detectable and disposed in an irregular pattern or having an intrinsic irregularity. Each element is characterized by a determinable attribute distinct from a two-dimensional coordinate representation of simple optical absorption or simple optical reflection intensity. An attribute and position of the plurality of elements, with respect to a positional reference is detected. A processor generates an encrypted message including at least a portion of the attribute and position of the plurality of elements. The encrypted message is recorded in physical association with the medium. The elements are preferably dichroic fibers, and the attribute is preferably a polarization or dichroic axis, which may vary over the length of a fiber. An authentication of the medium based on the encrypted message may be authenticated with a statistical tolerance, based on a vector mapping of the elements of the medium, without requiring a complete image of the medium and elements to be recorded
Choi et al. (US 20030159046 A1) disclosed embedding a watermark into conventional securities such as gift coupon, various kinds of tickets, coupon, electronic stamp, bond & debenture, note, stock certificate, lottery, paper money, check, etc. which are in a digitalized file form, and various public documents being issued requiring confirmation and authentication (hereinafter, refer to as "securities, etc."), and for issuing such watermark-embedded securities, etc. on-line in a simple and safe manner. Moreover, in determining whether the above securities, etc. which have been printed out from the printer, etc. then issued are forged and altered through photocopying, etc., the present invention relates to apparatus and method for accurately and easily 
Inomata et al. (US 20040052400 A1) disclosed a method for managing genuine characteristics of both an electronic document and a print medium comprising: a step for recognizing image data contained in the electronic document; a step for applying an extraction condition of an image feature previously determined and must be considered to the recognized image data to calculate a coordinate set corresponding to a pixel or a set of pixels, constituting the image feature; a step for recognizing at least a coordinate value among coordinate values and pixel color values, corresponding to each of coordinates constituting the coordinate set, and for embedding the recognized coordinate value as a code of a digital watermark into the pixel or the pixel set, constituting the image feature, or into an area in the vicinity; and a step for outputting the electronic document where the digital watermark embedding process operation has been carried out to the print medium.
Brundage et al. (US 20050067487 A1) disclosed methods and systems to authenticate identification documents. In a first implementation, an identification document includes a photograph and a digital watermark. The digital watermark carries first facial recognition data corresponding to a face depicted in the photograph. Optical scan data representing the photograph is received, and a second facial recognition data is derived. The first facial recognition data is recovered from the digital watermark, and is compared with the second facial recognition data.
Dutta et al. (US 20050077346 A1) disclosed encoding information about a permit holder and information about a batch mailing into a barcode; imprinting the 
Masui et al. (US 20080080009 A1) disclosed an embedding area in which a background pattern can be embedded from the color document image is extracted. At least one of a color and a shape of a background pattern appropriate for the embedding area is determined depending on an area color of the embedding area. A background pattern image is generated by embedding watermark information in the embedding area using the determined background pattern.
IFTIME et al. (US 20080110995 A1) disclosed a method of embedding machine readable information on a substrate, including converting the information to machine readable code format and writing the machine readable code format on the substrate with at least one fluorescent marking material.  A system for embedding and recovering machine readable information on a substrate, including an image forming device containing at least one fluorescent marking material, wherein the image forming device receives data representative of the machine readable information, and forms an image corresponding to the data in a machine readable code format with the at least one fluorescent marking material on an image receiving substrate, and a document reading device including a radiation emitting unit that emits radiation effecting fluorescence of the at least one fluorescent marking material, and a reader that detects the data in the image on the image receiving substrate while the at least one fluorescent marking material is fluorescing.
Soroushian et al. (US 20080130746 A1) disclosed a first circuit configured to generate an intermediate bitstream by parsing a Joint Picture Expert Group (JPEG) 
Fan et al. (US 20080292129 A1) disclosed a method for embedding information in a document includes encoding information as a plurality of data carrying dot patterns. For each of a plurality of blocks of a document page to be rendered, the method includes determining whether the block is blank. Each of the plurality of data carrying dot patterns is embedded in a respective one of the blank blocks. The document with the embedded data carrying dot patterns is rendered.
Massicot et al. (US 20100014122 A1) disclosed a document identification method comprising: a step of generating an image, a step of marking a plurality of documents to form said image on each said document with unique variations on each document, the majority of the images formed on said documents presenting a physical anti-copy characteristic satisfying a pre-defined criterion such that said characteristic of the majority of the copies that can be produced based on these images do not satisfy said pre-defined criterion, a step of characterizing said variations to form a unique imprint of the mark formed, for each said document and a step of memorizing said unique imprint.
However, the prior art of record, taken by itself or in any combination, do not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Zheng et al., (“A Hybrid Watermarking Technique to Resist Tampering and Copy Attacks”, October 2011, 2nd International Symposium on Intelligence Information Processing and Trusted Computing, pp. 111-114)
Lui (US 20070228166 A1)
Zhao et al. (US 20120063647 A1)
MASSICOT et al. (US 20130094064 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

02.12.2021